             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

ELGRET LORENZO BURDEX,                      )
                                            )
             Plaintiff,                     )
                                            )
v.                                          )   Case No. CIV-19-919-D
                                            )
J. GERLACH, et al.,                         )
                                            )
             Defendants.                    )



                                   JUDGMENT

      Pursuant to the Order adopting the magistrate judge’s Report and Recommendation,

this action is DISMISSED without prejudice to a future filing.

      Entered this 24th day of January, 2020.
